DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on June 29, 2021. Applicants’ election of Species 1B drawn to claims 4 and 9, without traverse, is acknowledged and entered. Claims 1-10 are pending, of which claims 3, 5, 8 and 10 are withdrawn from consideration as being drawn to non-elected species. Claims 1, 2, 4, 6, 7, and 9 have been examined. The claim objections and rejections are stated below. 

Claim Objections

2.	Claims 6, 7, and 9 are objected to because of the following informalities: 
Claim 6 recites “A debt management method, comprising: receiving at least one transaction conducted via a purchase carrier and obtaining a purchase amount of the at least one transaction, wherein the purchase carrier comprises a physical card or a virtual card for a pay; 20determining a repayment plan of a first stage and a second stage according to a total debt and the purchase amount of the at least one transaction, wherein a first repayment in the repayment plan of the first stage is related to an interest repayment without a principal for the total debt, and a second repayment in the repayment plan of the second stage is related to the interest repayment with the principal for the total debt; and determining a repayment from a repay account according to a debt ratio of a plurality18File: 87784usf of credit banks for a total debt of a client corresponding to each of the credit banks, wherein the repay account is used for saving a rebate of the purchase amount and the first or second repayment”. It is not clear if these steps of the claim are performed manually 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining a repayment from a repay account according to a debt ratio of a plurality18File: 87784usf of credit banks for a total debt of a client corresponding to each of the credit banks, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice and also commercial interactions (including fulfilling agreements) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 6 is directed to a method. 
Step 2A – Prong one: The limitations of “receiving at least one transaction conducted via a purchase carrier and obtaining a purchase amount of the at least one transaction, wherein the purchase carrier comprises a physical card or a virtual card for a pay; 20determining a repayment plan of a first stage and a second stage according to a total debt and the purchase 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. Claim 6 does not recite any additional elements to perform all the steps. However, claim 1 recites the additional elements of a plurality of credit bank servers, a carrier-providing server, an account management server, a repayment distribution server and at least one consumer terminal to perform all the steps. A plain reading of Figures 1-2, and associated descriptions in paragraphs [0017] - [0024] reveals that the servers may be general purpose servers such as various types of servers, workstations,5 and back hosts suitably programmed to perform the associated functions. The consumer terminal may be a generic terminal suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The servers and the consumer terminal (only explicitly recited in claim 1) is recited in all the steps at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claims 1 and 6 are directed to an abstract idea. 
	Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a plurality of credit bank servers, a carrier-providing server , an account management server, a repayment distribution server and at least one consumer terminal to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claims 1 and 6 are not patent eligible. 
Dependent claims 2, 4, 7, and 9, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2 and 7 the claimed limitations “wherein the step of determining the 5repayment transferred from the repay account comprises: determining the first repayment according to an interest of the interest repayment without the principal for the total debt and the rebate; determining the second repayment according to an interest of the interest repayment with the principal for the total debt and the rebate; and 10notifying the client of the first or second repayment according to the stage” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the rules used in the intermediate steps of the underlying process.  
	In claims 4 and 9, the claimed limitations “further comprising, after the step of determining the repayment transferred from the repay account: adjusting an interest rate of the total debt according to the purchase amount of the at least one transaction;  20lowering the interest rate of the total debt if the purchase amount is not less than an amount threshold value; and increasing the interest rate of the total debt if the purchase amount is less than the amount threshold value” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also,  the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US Pub. 2004/0107165 A1) in view of Kim Youn Hee (KR-20150119646A).
	Note: Citations in the rejection from Kim (KR-20150119646A) are based on the Machine Translation of the KR Patent.
	Claim 1, Blair teaches a debt repayment system (See Blair at least Figure 1 and paragraphs 22-25), comprising: 
a plurality of credit bank servers, respectively providing a total debt of a client (See Blair at least Figure 1 and paragraphs 22-25, references 120, 122 in Figure 1); 
a carrier-providing server, providing a purchase carrier and recording a purchase 5situation of the purchase carrier (See Blair at least paragraphs 25-28 - The customer then provides the transaction identifier to payment service provider 150 so that payment service provider 150 can match the customer payment to the appropriate lender/merchant 120), wherein the purchase carrier comprises a physical card or a virtual card for a pay (See Blair at least Figure 1, paragraphs 25-28  - the customer may tender payment using a debit card); 
at least one consumer terminal, receiving at least one transaction conducted via the purchase carrier and providing a purchase amount of the at least one transaction to the carrier-providing server (Paragraphs [0025]- [029] - the consumer interacts with a point of service (POS) device 160 to facilitate payment to the lender/merchant, reference 160 in Figure 1); 
 10an account management server, providing a repay account, wherein the repay account is used for saving a rebate of the purchase amount and a repayment (Paragraphs [0024]- [032]: the lender/merchant or lender/merchant control 120 stages the transaction in system 100 by transferring a customer's "promise to pay" to an account servicing platform 130; references 120, 122 in Figure 1); and 
a repayment distribution server, determining repayment plans of a first stage and a second stage according to the total debt and the purchase amount of the at least one transaction (Paragraphs [0024]- [032], [0034]-[0035]: the lender/merchant or lender/merchant control 120 stages the transaction in system 100; references 120, 122, 130 in Figure 1) 
 and determining a repayment transferred from the repay account according to a debt ratio of the 15total debt corresponding to each of the credit bank servers (Paragraphs [0024]- [032], [0034]-[0035]: the transaction in system 100 by transferring a customer's "promise to pay" to an account servicing platform 130…. the promise-to-pay record further includes the amount and possible methods of payment (e.g., cash only), the time the payment is due, additional fees, taxes, discounts, and the like).
Blair does not explicitly teach the step wherein a first repayment in the repayment plan of the first stage is related to an interest repayment without a principal for the total debt, and a second repayment in the repayment plan of the second stage is related to the interest repayment with the principal for the total debt. 
However, Kim teaches the step wherein a first repayment in the repayment plan of the first stage is related to an interest repayment without a principal for the total debt, and a second repayment in the repayment plan of the second stage is related to the interest repayment with the principal for the total debt (See Kim at least Figures 1-3, Paragraphs 15-41): a financial server to separately manage the principal and interest including receiving a request for the registration of a principal and interest separation service from at least one management target account and generating an interest concentrationaccount for the separate management of the principal and interest for the management target account. 
Both Blair and Kim are in the same field of endeavor relating to payments of debt. One of ordinary skill in the art would have recognized that applying the features taught by Kim, to the known invention of Blair would have yielded predictable results and resulted in an improved invention. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation to combine is that would have helped the system manage the principal and interest payments separately according to the preferences of the management. 
Claim 6 is rejected based on similar reasoning and rationale. 
Claims 2 and 7, Kim teaches the steps wherein the step of determining the 5repayment transferred from the repay account comprises: determining the first repayment according to an interest of the interest repayment without the principal for the total debt and the rebate; determining the second repayment according to an interest of the interest repayment with the principal for the total debt and the rebate; and 10notifying the client of the first or second repayment according to the stage (See Kim at least Figures 1-3, Paragraphs 15-41): The disclosure in Kim is broadly interpreted to include these claimed steps.
Claims 4 and 9, Kim teaches the steps further comprising, after the step of determining the repayment transferred from the repay account: adjusting an interest rate of the total debt according to the purchase amount of the at least one transaction;  20lowering the interest rate of the total debt if the purchase amount is not less than an amount threshold value; and increasing the interest rate of the total debt if the purchase amount is less than the amount threshold value (See Kim at least Figures 1-3, Paragraphs 15-41): The disclosure in Kim is broadly interpreted to include these claimed steps.  
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Rae et al. (US Patent 9853759 B1) discloses systems and methods for accepting payments for goods and services provided by a merchant. In one embodiment a method can be implemented by obtaining digital content; offering said digital content to a wireless telephone user; receiving payment information from said user for purchase of said digital content; processing said payment information so as to confirm payment for said digital content; and then downloading said digital content to said wireless telephone of said wireless telephone user. Optionally, the transaction may be staged by the consumer, or others. 
	(b) Abelman et al. (US Patent 8374962 B2) discloses a method for automatically processing an incoming payment for a payee with an online money transfer system. In one step, information is received at the online money transfer system. That information relates to processing of one or more received payments associated with the payee. At some point, the incoming payment associated with the payee is received. A default repository for the incoming payment is determined. It is determined whether to transfer at least some of the incoming payment away from the default repository or escrow at least a portion of the incoming payment for benefit of at least one predetermined party. Either the earmark or the escrow is applied after this determination. 

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


August 9, 2021